Case 1:19-cv-02178-AT Document 35 Filed 10/28/19 Page 1 of 3
            Case 1:19-cv-02178-AT Document 35 Filed 10/28/19 Page 2 of 3



         the totality of circumstances, including but not limited to the following factors: (1)
         the plaintiff’s range of possible recovery; (2) the extent to which “the settlement
         will enable the parties to avoid anticipated burdens and expenses in establishing
         their respective claims and defenses”; (3) the seriousness of the litigation risks
         faced by the parties; (4) whether “the settlement agreement is the product of arm’s-
         length bargaining between experienced counsel”; and (5) the possibility of fraud or
         collusion.

Wolinsky, 900 F. Supp. 2d at 335 (quoting Medley v. Am. Cancer Soc’y, No. 10 Civ. 3214, 2010
WL 3000028, at *1 (S.D.N.Y. July 23, 2010)). In addition, courts should not approve
agreements that contain “highly restrictive confidentiality provisions” and “overbroad” releases
of claims. Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).

        Where the proposed settlement provides for payment of attorneys’ fees, the Court must
separately assess the reasonableness of the fee award. Lliguichuzhca v. Cinema 60, LLC, 948 F.
Supp. 2d 362, 366 (S.D.N.Y. 2013). “In an individual FLSA action where the parties settled on
the fee through negotiation, there is ‘a greater range of reasonableness for approving attorney’s
fees.’” Wolinsky, 900 F. Supp. 2d at 336 (quoting Misiewicz v. D’Onofrio Gen. Contractors
Corp., No. 08 Civ. 4377, 2010 WL 2545439, at *5 (S.D.N.Y. May 17, 2010)). Still, “counsel
must submit evidence providing a factual basis for the award,” including “contemporaneous
billing records documenting, for each attorney, the date, the hours expended, and the nature of
the work done.” Id. (citation omitted).

   II.      Analysis

         The Settlement provides for Defendants to pay a total of $11,500, with Plaintiff to receive
$7,250.93, and Plaintiff’s counsel to receive approximately one-third of the settlement in fees:
$3,625.47. Settlement ¶ 1, ECF No. 34-1. The parties’ letter motion identifies Plaintiff’s total
possible recovery, if he were to succeed on all of his claims, to be $39,620.18. Letter at 2.
However, the parties note that “[t]hroughout the litigation, there were sharply contested factual
and legal disputes that went to the heart of Plaintiff’s claims,” and, “[c]onsidering the risks in
this case . . . , Plaintiff believes that this settlement is an excellent result.” Id. Moreover, the
Settlement is the product of bargaining between experienced counsel, with Plaintiff’s counsel
having “significant experience representing Plaintiffs in New York City in wage and hour
litigation.” Id. at 3. The Court, therefore, concludes that the Settlement satisfies each of the
Wolinsky factors.

        In addition, the release provision in the Settlement is not overly broad, as it releases
Defendants from claims “relating specifically to the claims in the Litigation that have occurred as
of the Effective Date of this Agreement,” and mutually releases Plaintiff from “any and all
known claims, and liabilities of any kind that they have, had or claimed to have against Plaintiff
Adorno relating specifically to the claims in the Litigation that have occurred as of the Effective
Date of this Agreement.” Settlement ¶ 2. The Settlement does not contain any provisions
(1) requiring confidentiality, (2) restricting Plaintiff’s future employment opportunities, or
(3) requiring non-disparagement. See generally Settlement. The Court is, therefore, satisfied
that the Settlement is fair and reasonable.


                                                   2
            Case 1:19-cv-02178-AT Document 35 Filed 10/28/19 Page 3 of 3



        Turning to attorney’s fees, Plaintiff’s counsel seeks to recover $4,249.07 in fees and
costs, reflecting about one-third of the total value of the Settlement. Letter at 2–3; Settlement
¶ 1. The Second Circuit favors the percentage-of-the-fund method of calculating attorney’s fees
because it “directly aligns the interests of [Plaintiff] and [her] counsel.” Wal-Mart Stores, Inc. v.
Visa U.S.A., Inc., 396 F.3d 96, 121 (2d Cir. 2005) (internal quotation marks and citation
omitted). As a check on the reasonableness of attorney’s fees, however, courts still calculate the
total cost of attorney’s hours billed, previously known as the lodestar method. In re AOL Time
Warner S’holder Derivative Litig., No. 02 Civ. 6302, 2010 WL 363113, at *5 (S.D.N.Y. Feb. 1,
2010).

         Plaintiff’s counsel’s lodestar calculation is $5,343.60 in costs and attorney’s fees for
work done by Michael Faillace & Associates, P.C.; at $3,625.47, the bargained-for attorney’s
fees in the settlement is less than the lodestar calculation. Letter at 3. The Court concludes,
moreover, that the billing rates are reasonable. The billing records reflect time spent drafting the
complaint, preparing for and attending a mediation, and reaching settlement. ECF No. 34-3.
Michael Faillace billed at a rate of $450 an hour, Daniel Tannenbaum at $350 an hour, and a
paralegal billed at a rate of $100 an hour. Letter at 3. Mr. Faillace has been in practice since
1983 and has extensive experience in wage-and-hour actions. Id. Mr. Tannenbaum, who
graduated from law school in 2008, has practiced labor and employment law at a number of law
firms. Id. at 3–4. Although the Court observes that these rates are on the higher side,1 a
reduction is not necessary in light of counsel’s effective representation of Plaintiff here. See
Letter at 3 (noting that Plaintiff’s counsel was “able to obtain an excellent result with relatively
low expense”). Given that fact, and that “courts regularly approve attorney’s fees of one-third of
the settlement amount in FLSA cases,” Meza v. 317 Amsterdam Corp., No. 14 Civ. 9007, 2015
WL 9161791, at *2 (S.D.N.Y. Dec. 14, 2015), the Court finds that the fee award is reasonable.

      Additionally, the Court finds that the costs expended, consisting of $400 in filing fees and
$223.60 in postage and service, to be reasonable. See U.S. Football League v. Nat’l Football
League, 887 F.2d 408, 416 (2d Cir. 1989).

                                                CONCLUSION

    For the reasons stated above, the parties’ motion for order approving the Settlement is
GRANTED. The Clerk of Court is directed to close the case.

         SO ORDERED.

Dated: October 28, 2019
       New York, New York




1
  E.g., Mendoza v. CGY & J Corp., No. 15 Civ. 9181, 2017 WL 4685100, at *2 (S.D.N.Y. Oct. 17, 2017) (“[C]ourts
in this District generally approve rates of . . . $300 per hour for senior attorneys or associates with eight or more
years’ experience.” (collecting cases)); Apolinario v. Luis Angie Deli Grocery, Inc., No. 14 Civ. 2328, 2015 WL
4522984, at *3 (S.D.N.Y. July 27, 2015) (“In recent years, courts in this district have awarded rates between $350
and $450 per hour for partners with significant employment litigation experience.”).
                                                         3
